IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs June 4, 2013

                 ANTON CARLTON v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Hardeman County
                      No. 12-CR-211      Joseph Walker, Judge


                  No. W2012-02449-CCA-R3-HC - Filed July 11, 2013


The petitioner, Anton Carlton, appeals the Hardeman County Circuit Court’s summary
dismissal of his petition for habeas corpus relief from his 2005 Rutherford County Circuit
Court conviction of especially aggravated kidnapping for which he received a 25-year
Department of Correction sentence. Upon our review, we affirm the order of the Hardeman
County Circuit Court.

             Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which T HOMAS T.
W OODALL and J EFFREY S. B IVINS, JJ., joined.

Anton Carlton, Whiteville, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Sophia S. Lee, Assistant Attorney
General, for the appellee, State of Tennessee.

                                         OPINION

               The petitioner attached a copy of his Rutherford County conviction judgment
as “corrected on 4-9-12” to the habeas corpus petition. It shows that he was convicted upon
a guilty plea of especially aggravated kidnapping and sentenced to serve 25 years without
release eligibility. The judgment recites that the conviction emanated from count one of the
indictment. No copy of the original judgment was exhibited to the petition.

              Also exhibited to the petition in this case was a copy of the petitioner’s guilty
plea agreement documents and a copy of the plea submission hearing transcript. No copy of
the indictment was exhibited to the petition. The plea documents indicate that the petitioner
was charged with especially aggravated kidnapping, aggravated burglary, theft, and at least
two counts of aggravated robbery. The agreement recited guilty pleas to especially
aggravated kidnapping in count one, two counts of aggravated robbery in counts six and
seven, and aggravated burglary in count eight. The agreement further recites that counts two
through five and counts nine and ten would be dismissed.

               According to the transcript of the plea submission hearing, the prosecutor
stated that the indictment included five counts of especially aggravated kidnapping. He
announced a plea agreement that included one conviction of especially aggravated
kidnapping, but in announcing this conviction he referred to “count two.” Following the trial
court’s voir dire of the petitioner in the hearing, the court referenced “count two” as the basis
for the especially aggravated robbery conviction. Attached to the petition is an order of
dismissal that was apparently entered to effectuate the agreement’s dismissal of various
counts. The order listed count one as one of the dismissed counts.

               In the habeas corpus court’s order of dismissal, the court stated that because
the petitioner’s sentences had not expired and the trial court had jurisdiction to sentence the
petitioner, habeas corpus relief was not available. The petitioner’s notice of appeal was filed
one day late, but this court excuses the late filing pursuant to Tennessee Rule of Appellate
Procedure 4(a). See Tenn. R. App. P. 4(a) (providing that “in all criminal cases the ‘notice
of appeal’ document is not jurisdictional and the filing of such document may be waived in
the interest of justice”).

              The petitioner’s claim is that he was convicted effectively of especially
aggravated kidnapping based upon count two of the indictment, not count one. He posits that
the standing conviction on count one pursuant to the amended judgment is void and that he
“was sentenced to serve time for an offense that he was never convicted of.” Beyond that,
the habeas corpus claim is not clearly articulated, but we believe the petitioner claims that
the guilty plea authorizes only a conviction and sentence on count one, rendering any
conviction pursuant to count two void, and that because count one has been dismissed, he
cannot be further convicted on that count.

                Contrary to the petitioner’s assertion in his petition, the petition was not his
first attempt to obtain habeas corpus relief. He previously sought such relief via a March 9,
2012 petition wherein he made essentially the same claim he makes in the case now under
review. See Anton Carlton v. Joe Easterling, Warden, No. W2012-00798-CCA-R3-HC
(Tenn. Crim. App., Jackson, Dec. 13, 2012). In rejecting the claim, this court said:

                    The habeas corpus court considered the error in the
              judgment a “scrivener’s error” which did not void the judgment.
              Rather, the habeas corpus court directed the clerk to “send a

                                               -2-
copy to the Judge in Rutherford County for determination
whether a corrected judgment form should be entered.” The
Rutherford County Circuit Court filed a “corrected judgment”
on April 9, 2012, finding the Petitioner guilty of especially
aggravated kidnapping in count one.

       Clerical errors occur from a “mistake in filling out the
uniform judgment document.” Cantrell v. Easterling, 346
S.W.3d 445, 449 (Tenn. 2011). To remedy a clerical error in the
judgment, Rule 36 of the Tennessee Rules of Criminal
Procedure governs our protocol. The rule provides that “the
court may at any time correct clerical mistakes in judgments,
orders, or other parts of the record, and errors in the record
arising from oversight or omission.” Tenn. R. Crim. P. 36.

        . . . Thus, it appears that the judgment reflecting a
conviction for Count 2, rather than Count 1, is nothing more
than a clerical error. The nature of the error is evidenced further
by the Rutherford County Circuit Court filing a corrected
judgment on April 9, 2012, which convicted the Petitioner of
especially aggravated kidnapping as to Count 1. Therefore, the
habeas corpus court did not err in summarily dismissing the
Petitioner’s claim. See Victor E. McConnell v. Howard Carlton,
Warden, No. E2008-00986-CCA-R3-HC, (Tenn. Crim. App.
May 19, 2009), perm. app. denied (Tenn. Oct. 19, 2009) (stating
that “‘mere clerical errors in the terms of a sentence may not
give rise to a void judgment’”) (quoting Coleman v. Morgan,
159 S.W.3d 887, 890 (Tenn. Crim. App. 2004)); Adrian
W ilkerson v. H ow ard C arlton, W arden, N o.
E2007-02453-CCA-R3-HC, (Tenn. Crim. App. Nov. 20, 2008)
(“[T]he trial court did not err in dismissing the petition and
finding that the erroneous notations on Petitioner’s judgments of
conviction for especially aggravated robbery and theft are
subject to correction pursuant to Rule 36 of the Tennessee Rules
of Criminal Procedure.”).

       ....

      In summary, the Petitioner has not presented any claim
which entitles him to habeas corpus relief.

                                -3-
Anton Carlton, slip op. at 3-4 (footnote omitted).

               We completely agree with the reasoning of this court’s panel in Anton Carlton.
Even if we did not agree, we would be constrained by the law of the case doctrine to follow
the holding so far as it relates to the review of the current petition. “Under the doctrine of
the law of the case, when an initial appeal results in a remand to the trial court, the decision
of the appellate court establishes the law of the case, which must be followed upon remand.”
State v. Carter, 114 S.W.3d 895, 902 (Tenn. 2003) (citing State v. Jefferson, 31 S.W.3d 558,
560-61 (Tenn. 2000)). “The phrase ‘law of the case’ refers to a legal doctrine which
generally prohibits reconsideration of issues that have already been decided in a prior appeal
of the same case.” Memphis Publ’g Co. v. Tennessee Petrol. Underground Storage Tank
Bd., 975 S.W.2d 303, 306 (Tenn.1998) (citing 5 Am. Jur. 2d Appellate Review § 605
(1995)). “[A]n appellate court’s decision on an issue of law is binding in later trials and
appeals of the same case if the facts on the second trial or appeal are substantially the same
as the facts in the first trial or appeal.” Id. (citing Life & Casualty Ins. Co. v. Jett, 133
S.W.2d 997, 998-99 (Tenn. 1939); Ladd v. Honda Motor Co., Ltd., 939 S.W.2d 83, 90 (Tenn.
Ct. App. 1996)). Previously, in response to the petitioner’s raising the same claim he now
raises in the current appeal, this court held that the anomaly in his convictions was a clerical
error that could be – and was – fully addressed via Tennessee Rule of Criminal Procedure
36. This court did not deem the issue to be one of a void judgment that justified habeas
corpus relief, and in Anton Carlton, we affirmed the summary denial of relief.

              We discern that, in the present action, the petitioner has apparently added a new
claim that count one cannot be resuscitated without violating principles of double jeopardy.
Even if this claim had some viability, however, it is not cognizable in a habeas corpus
proceeding; a conviction that runs afoul of double jeopardy principles is not void and is not
subject to habeas corpus relief.               See Edward Pavwoski v. State, No.
M2012-01004-CCA-R3-HC, slip op. at 2 (Tenn. Crim. App., Nashville, Feb. 28, 2013),
perm. app. denied (Tenn. June 24, 2013); see also Scotty V. Nunn v. Tony Howerton,
Warden, No. E2012-01086-CCA-R3-HC, slip op. at 7 (Tenn. Crim. App., Knoxville, Dec.
19, 2012); Ricky Lynn Hill v. Tony Parker, Warden, No. W2010-01423-CCA-R3-HC, slip
op. at 5 (Tenn. Crim. App., Jackson, Jan. 24, 2011).

              For the foregoing reasons, we affirm the order of the habeas corpus court.

                                                    _________________________________
                                                    JAMES CURWOOD WITT, JR., JUDGE




                                              -4-